DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 21-37 are allowed.

EXAMINER’S AMENDMENT
The claims in the application have been amended as follows: 

1.	(Currently Amended) A memory system comprising:	multiple memory die; and	a controller configured to:	receive a first memory request for a first die of the multiple memory die, the first memory request a read or write memory request received from a host; 
determine that the first die is disabled;
responsive to a determination that the first die is disabled, store the first memory request into a first queue of multiple queues and record an associated timestamp that identifies a time at which the first memory request was added to the first queue, each of the multiple queues servicing a different one of the multiple memory die; 
determine, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to a determination that the first memory request has been in the first queue more than [[a]]the prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die;

responsive to the second die becoming idle, disable the second die, enable the first die, and process the first memory request on the first die. 


24. 	(Currently Amended) A method comprising: 
using one or more processors of a memory controller of a memory device to perform operations comprising:
receiving a first memory request for a first die of multiple memory die of the memory device, the first memory request a read or write memory request received from a host; 
determining that the first die is disabled;
responsive to determining that the first die is disabled, storing the first memory request into a first queue of multiple queues and record an associated timestamp that identifies a time at which the first memory request was added to the first queue, each of the multiple queues servicing a different one of the multiple memory die; 
determining, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to determining that the first memory request has been in the first queue more than [[a]]the prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die; 
responsive to the buffering of the read or write memory requests for the second die, determining when the second die becomes idle; and
responsive to the second die becoming idle, disabling the second die, enabling the first die, and processing the first memory request on the first die. 

31. 	(Currently Amended) A non-transitory machine-readable medium, storing instructions, which when executed by a memory controller of a memory device, cause the memory controller to perform operations comprising: 

determining that the first die is disabled;
responsive to determining that the first die is disabled, storing the first memory request into a first queue of multiple queues and record an associated timestamp that identifies a time at which the first memory request was added to the first queue, each one of the multiple queues servicing a different one of the multiple memory die; 
determining, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to determining that the first memory request has been in the first queue more than [[a]]the prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die; 
responsive to the buffering of the read or write memory requests for the second die, determining when the second die becomes idle; and
responsive to the second die becoming idle, disabling the second die, enabling the first die, and processing the first memory request on the first die. 


The following is an examiner’s statement of reasons for allowance: 

Claim 1.    Dash discloses A memory system (e.g., storage device, para 0021 Fig. 1) comprising:
	multiple memory die (e.g., dies, 0021 Fig. 1); and 
	a controller (e.g., controller 8, para 0020, Fig. 1).

For claim 1, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

determine that the first die is disabled:
responsive to a determination that the first die is disabled, store the first memory request into a first queue of multiple queues and record an associated time stamp that identifies a time at which the first memory request was added to the first queue, each of the multiple queues servicing a different one of the multiple memory die:
determine, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to a determination that the first memory request has been in the first queue more than a prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die;
responsive to the buffering of the read or write memory requests for the second die, determine when the second die becomes idle; and
responsive to the second die becoming idle, disable the second die, enable the first die, and process the first memory request on the first die.

Claims 2-4, 21-23 are allowable based on dependency from claim 1.

Claim 24.    Dash discloses	A method (e.g., storage device, para 0021 Fig. 1) comprising:
	using one or more processors of a memory controller of a memory device to perform operations (e.g., dies, 0021 Fig. 1; controller 8, para 0020, Fig. 1).

For claim 24, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

responsive to determining that the first die is disabled, storing the first memory request into a first queue of multiple queues and record an associated time stamp that identifies a time at which the first memory request was added to the first queue, each of the multiple queues servicing a different one of the multiple memory die;
determining, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to determining that the first memory request has been in the first queue more than a prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die;
responsive to the buffering of the read or write memory requests for the second die, determining when the second die becomes idle; and
responsive to the second die becoming idle, disabling the second die, enabling the first die, and processing the first memory request on the first die.

Claims 25, 26-30 are allowable based on dependency from claim 24.

Claim 31.    Dash discloses a non-transitory machine-readable medium, storing instructions, which when executed by a controller of a memory device, cause the memory controller to perform operations (e.g., storage device, para 0021 Fig. 1; dies, 0021 Fig. 1; controller 8, para 0020, Fig. 1).

For claim 31, the prior art does not disclose the following limitations when viewed in combination with the other recited limitations:

determining that the first die is disabled;
responsive to determining that the first die is disabled, storing the first memory request into a first queue of multiple queues and record an associated time stamp that identifies a time at which the first memory request was added to the first queue, each one of the multiple queues servicing a different one of the multiple memory die;
determining, based upon the associated timestamp, that the first memory request has been in the first queue more than a prespecified threshold amount of time;
responsive to determining that the first memory request has been in the first queue more than a prespecified threshold amount of time, begin buffering read or write memory requests for a second die, the second die an enabled die that is a longest enabled die in the multiple memory die;
responsive to the buffering of the read or write memory requests for the second die, determining when the second die becomes idle; and
responsive to the second die becoming idle, disabling the second die, enabling the first die, and processing the first memory request on the first die.

Claims 32-37 are allowable based on dependency from claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/GAUTAM SAIN/Primary Examiner, Art Unit 2135